DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Hammerlind on 8/25/22.
The application has been amended as follows: 
Please amend the title of the invention as follows: METHOD AND DEVICE FOR DETERMINING AN [[AREA]] ENVIRONMENT MAP BY A SERVER USING MOTION AND ORIENTATION DATA

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art doesn’t teach: 
- server-side receiving of orientation data of a camera of the mobile device, and 
- server-side receiving of the respective image of the camera associated with the received movement data and orientation data, 
- server-side evaluating the received image together with the motion data and the orientation data to create a server-side point cloud, wherein the server-side point cloud forms the environment map at least in parts.  

Regarding claim 20, the prior art doesn’t teach: 
a receiving device arranged for receiving orientation data of a camera of the mobile device and the respective image of the camera assigned to the received movement data and orientation data, 
- a computing device arranged for evaluating the received image together with the motion data and the orientation data to generate a server-side point cloud, the server-side point cloud forming the environment map at least in parts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SCHMALSTIEG US20140323148A1, DANIELS US20200020137A1, ONDRUSKA US20200132461A1, WU US10482674B1, KUTLIROFF US20180018805A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612